DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 2/11/2022, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 

Claim 16 has been cancelled. 

Allowable Subject Matter
Claims 1-15 and 17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“outputs an internal parameter of the fisheye-lens camera that corresponds to the determined projection scheme, 
wherein the plurality of projection images displayed by the display unit is generated respectively by applying the plurality types of projection schemes, and 
wherein the display unit displays the plurality of projection images side by side in a manner of capable of comparing the linearity of the straight line included in the target of each of the projection images”.

Regarding to claim 11, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“outputting an internal parameter of the fisheye-lens camera that corresponds to the determined projection scheme, 
wherein the displayed plurality of projection images is generated respectively by applying the plurality types of projection schemes, and 
wherein the plurality of projection images are displayed side by side in a manner of capable of comparing the linearity of the straight line included in the target of each of the projection images”.

Regarding to claim 13, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“outputting an internal parameter of the fisheye-lens camera that corresponds to the determined projection scheme,
wherein the displayed plurality of projection images is generated respectively by applying the plurality types of projection schemes, and
wherein the plurality of projection images are displayed side by side in a manner of capable of comparing the linearity of the straight line included in the target of each of the projection images”.

Claims 2-10, 15, and 17 are allowed due to dependency of claim 1. Claim 12 is allowed due to dependency of claim 11. Claim 14 is allowed due to dependency of claim 13.
 
Closest Reference Found
Closest prior art made of record includes Xiong (US 5960108 A) in view of Mojaver (US 20050259118 A1), in view of Tonomura (US 20090167886 A1), and further in view of Minakawa (US 20120051666 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616